Citation Nr: 1717557	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  12-30 462	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an initial rating higher than 10 percent for a nasal fracture. 

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  

4.  Entitlement to an initial rating higher than 10 percent for sleep apnea secondary to nasal fracture.  


REPRESENTATION

Veteran represented by:	Barry Allen, Esq.



WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

N.Yeh., Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1965 to May 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision and August 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at a Video Conference Hearing in September 2015.  A copy of the hearing transcript is associated with the claims file.  

The matter was previously before the Board in December 2015.  The claim was remanded to afford the Veteran a VA examination to further develop his PTSD and nasal fracture.  The matter is now back before the Board for appellate consideration.  

The Veteran was also granted service connection for sleep apnea secondary to his service connected nasal fracture in an August 2016 rating decision.  A Notice of Disagreement was timely filed in August 2016.  However, a Statement of Case was not issued and the Board is required to remand, rather than refer this issue to the attention of AOJ.  See 38 C.F.R. § 19.9 (c) (2014).  Manlicon v. West, 12 Vet. App. 238 (1999).  This matter will be discussed in the remand section.  

The issue of entitlement to an initial rating higher than 10 percent for sleep apnea secondary to nasal fracture is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's PTSD was productive of no more than occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

2.  The Veteran's nasal fracture is manifested by 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  

3.  The competent and credible evidence of record supports the conclusion that the Veteran has more than two service connected disabilities and a collective disability rating over the 70 percent with at least one disability rating at 40 percent.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for an initial rating higher than 10 percent for a nasal fracture have not been met.  38 U.S.C.A. § 1155 (West 2014);  38 C.F.R. §§ 4.1, 4.3, 4.7, 4.97, Diagnostic Code 6502 (2016).  

3.  The criteria for entitlement to a total disability ratings for compensation based on unemployability of the individual has been met.  38 U.S.C.A. §§ 1114, 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 4.16 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim, and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103 (a), 5103A; 38 C.F.R. § 3.159 (b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran in this case is challenging the initial evaluation assigned following the grant for service connection for both PTSD and a nasal fracture.  Where an underlying claim has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated, and there is no need to provide additional § 5103 notice or prejudice from absent notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); VAOPGCPREC 8-2003 (Dec. 22, 2003).

The duty to assist the Veteran has been satisfied in this case.  The Veteran's service treatment records as well as all identified and available post-service medical records are in the claims file and were used to assess the Veteran's initial evaluation for each claim.  The Veteran was afforded VA examinations in connection with his claims in February 2005, May 2010, October 2012 and May 2016.  The Board finds that the VA examination report is adequate to decide the case because it is predicated on a review of the claims file, as well as on an examination during which a history was solicited from the Veteran.  Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disabilities since he was last examined in May 2016.  See 38 C.F.R. § 3.327(a) (2016).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (noting that the passage of time alone, without an allegation of worsening, does not warrant a new examination); VAOPGCPREC 11-95 (April 7, 1995).

The Board also finds that there has been substantial compliance with the prior December 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  There, the Board directed the AOJ to schedule a new VA examination to which the Veteran was afforded in May 2016.  

The Veteran has not identified any available, outstanding records that are relevant to the claims decided herein.  Since the Board concludes that VA has fulfilled the duty to assist the Veteran in this case, there is no error or issue that precludes the Board from addressing merits of this appeal.  

II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).
Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart, 21 Vet. App. at 509.

Lay statements, such as those made by the Veteran, are considered to be competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995).  However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

a.  Posttraumatic Stress Disorder 

With regards to the Veteran's PTSD claim, the Veteran is currently assigned a 50 percent rating since September 2004.  Under the Diagnostic code 9411, a 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped speech, panic attacks more than once a week, difficulty understanding complex commands, impairment of short and long term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

The next and highest 100 percent disability rating is assigned where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126 (a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination. Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126 (b). 

In May 2016, the Veteran was afforded a VA examination for a psychiatric evaluation.  In reviewing the Veteran's mental health history, the examiner noted that the Veteran reported to lack motivation to finish home projects to which he used to enjoy.  The Veteran, however, still continues to enjoy spending time with his family.  He sees his brother in law approximately once a week and enjoys spending time with his sons and granddaughter.  The Veteran reported to the examiner that he is still able to conduct all his activities and instruments of daily living on his own, including managing his medications and finances.  He denies having problems getting along with people but stated that he avoids crowds.  In situations where he is exposed to a group of more than fifteen people, he becomes jittery and experiences anxiousness and nervousness.  He avoids going to places such as shopping malls and party gatherings.  Since his wife's death, he notices that his aversion to crowds has become worse.  

The Veteran retired from his job as an operation manager at a trucking company in June 2009.  He reported to the examiner that it was a voluntary decision. He denied having problems with people at work and denied any disciplinary actions against him there.  After his retirement, he volunteered as a Sunday school teacher and an associate pastor at a local church for four years.  However, he felt overwhelmed with the number of people and felt confined while being in the classroom.  As a result, he left that position but remained close friends with the pastor there.  
The Veteran denied having suicidal ideations and has not sought help from any mental health professional since his previous psychiatric exam in May 2010.  The Veteran felt that he is able to cope with these PTSD symptoms without therapy or medication and denies any use of illegal drugs and alcohol.  He does however, report poor sleep on a daily basis and still has nightmares occurring two to three times a week which relate to his combat experience.  He told the examiner that he experiences involuntary intrusive thoughts that distresses him approximately once a month and usually lasts about five minutes.  His wife used to help him get through these episodes but since her death, he has been able to deal with them himself.  In addition, he finds himself remembering his friends from service and this often leads him to feeling depressed and hopeless.  

Under the Diagnostic and Statistical Manual of Mental Disorders (DSM-5), the examiner concluded that the Veteran currently experiences anxiety, hypervigilance, a depressed mood and suffers from chronic sleep impairment as well as disturbances of motivation and mood.  The Veteran makes the effort to avoid distressing memories and places that would aggravate his distress but continues to experience recurrent distressing dreams relating to the traumatic event in service.  Furthermore, the Veteran displays a persistent and exaggerated negative beliefs or expectations about him and others and shows a diminished interest in activities.  The examiner however, notes that the Veteran's speech was at a normal rate and volume, and was mentally alert and oriented.  He was neatly groomed and displayed a pleasant and cooperative attitude throughout the examination.  Other than a mildly restricted thought process, the Veteran denied experiencing delusions, auditory or visual hallucinations.  

The Board finds that the May 2016 VA psychiatric examination is consistent with the findings from the Veteran's previous mental health examination.  Back in May 2010, the Veteran reported intrusive and recurrent distressing memories from his service related trauma.  The Veteran reported poor sleep and feelings of irritability due to the people at work.  Similarly, in his February 2005 VA examination, the examiner found the Veteran to have mild occupational and moderate social impairment with symptoms and signs attributable to his in service trauma.  

The Board acknowledges the lay testimonies provided by the Veteran's wife, his friends, and the Veteran, himself.  In a June 2010 statement, the Veteran's wife confirmed that the Veteran avoids being in crowds and has lost patience with people.  Because of this, they have been unable to go shopping or attend movie theaters.  In a September 2009 buddy statement, the Veteran's friend from work indicated that the Veteran is openly agitated due to his lack of sleep and became increasing distant to public events.  Ultimately, the Veteran decided to retire because of his health.  In May 2009, the Veteran also submitted a statement detailing his PTSD symptoms.  In addition to describing his aversion to crowds, he has expressed distrust in the government and has taken precautions to detect strangers that may approach his property, such as installing motion sensor lights and positioning his chair to face the front yard.  He has also purchased a shotgun for personal protection.  

The Board finds the lay statements from the Veteran and his buddy statements are competent and probative.  The descriptions of the Veteran's PTSD symptoms provided by the lay testimonies were consistent with the highly probative medical findings.  They corroborated the Veteran's aversion to crowds, depressed mood, his withdrawal from social gatherings and his recurrent nightmares and distressful memories.  

Consideration has been given to assigning a higher disability evaluation for the Veteran's PTSD.  However, the Veteran's symptoms described in both the medical report and the lay statements do not indicate that the Veteran experiences the symptoms associated with a 70 percent or a 100 percent disability evaluation.  The Board finds that the evidence as a whole suggests that there is occupation and social impairment with reduced reliability and productivity due to symptoms such as disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships.  Under a 70 percent disability rating, the Board does not find that the Veteran has occupational and social impairment with deficiencies in most areas such as work and family relations.  The evidence does not indicate that the Veteran has expressed suicidal ideation, exercise poor judgment, obsessional rituals that interfere with routine activities, with speech intermittently illogical, obscure or irrelevant, nor is he experiencing near-continuous panic or depression affecting the ability to function independently.  The Board does not find that the Veteran is entitled to a 100 percent disability rating because the evidence does not suggest a total occupational and social impairment, due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations.  Nor has the Veteran displayed grossly inappropriate behavior to the point of endangering himself or others.  The record also does not show that he suffers from disorientation to time or place, memory loss for his name or the names of his close relatives.  

The Board has considered whether an extraschedular evaluation is warranted for the Veteran's issue on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  The Board opines that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  

The Board finds that the evidence is not in equipoise and, instead the weight of the evidence establishes that the Veteran's PTSD symptoms most closely approximate the 50 percent criteria.  After careful consideration of all procurable and assembled evidence, a reasonable doubt arises regarding service origin; the degree of disability, or any other point, such doubt will be resolved in favor of the claimant. Gilbert v. Derwinski, 1 Vet. App. 49, 53-56  (1990).  

b.  Nasal Fracture

The Board now turns to the Veteran's nasal fracture claim for an initial rating higher than 10 percent.  After reviewing the evidence of record, the Board finds that an increase rating in excess of 10 percent is not warranted.  Under the Diagnostic code 6502, 38 C.F.R. § 4.97, a maximum 10 percent evaluation is warranted for a traumatic condition that results in 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  Under this Diagnostic Code, there is no allowable higher rating for a nasal fracture.  The Board has also considered whether Diagnostic Code 6504 is applicable.  Under DC 6504, a 10 percent rating is warranted for loss of part of nose, or scars, where there is loss of part of one ala, or other obvious disfigurement.  A 30 percent rating is warranted for loss of part of nose, or scars, where there is exposure of both nasal passages.  38 C.F.R. § 4.97, DC 6504 (2016).  Here, the evidence shows that the Veteran does not have any scar that results in a loss of part of nose, loss of part of one ala, nor does the Veteran have a scar that exposes both nasal passages.  

The Veteran was afforded a May 2016 VA examination for his service connected nasal fracture.  There, the examiner found that the Veteran suffers from a deviated septum and that there is a complete obstruction on the right side due to traumatic septal.  The examiner however, did not find any scars or loss of part of nose exposing both nasal passages nor was there any loss of part of one ala.  The Veteran's nasal fracture did not result in any scars causing any obvious disfigurement and there no functional impact was reported.  For this reason, the Board finds that the Veteran is not entitled to a higher rating in excess of 10 percent.  

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  The rating criteria pertaining to the Veteran's deviated septum contemplates the extent of nasal blockage; other symptomatology has been attributed to other disabilities. The medical evidence fails to show anything unique or unusual about the Veteran's condition that would render the schedular criteria inadequate.  The Board acknowledges that the Veteran was granted service connection for his sleep apnea secondary to his nasal fracture.  However, that claim is rated and granted separately and does not provide basis for an argument for extraschedular rating.  

c.  Total Disability rating based on Individual Unemployability 

In regards to the Veteran's claim for TDIU, the Board finds that the evidence of record supports the Veteran's claim.  VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.34, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment. If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. 38 C.F.R. § 4.16 (a).  

In this case, the Board finds that the Veteran meets the scheduler requirement for TDIU.  Currently, the Veteran is service connected for PTSD at 50 percent disabling, nasal fracture at 10 percent disabling, sleep apnea at 30 percent disabling, diabetes mellitus at 20 percent, coronary artery disease at 60 percent disabling, and tinnitus at 10 percent disabling.  It is clear that the Veteran has more than two service connected disabilities and a collective disability rating over the required 70 percent with at least one disability ratable at 40 percent (PTSD).  Furthermore, the evidence of record has supported the Veteran's contention that he is unable to retain gainful employment due to his disabilities.  Additionally, his buddy statements have testified to the Veteran's struggles to cope with his PTSD symptoms at work.  Based on the September 2009 buddy statement, the Veteran has become increasingly withdrawn from the public and has expressed agitation towards the employees.  An August 2013 letter from a Disability Management Consultant concluded that based on the Veteran's physical discomfort associated with his service connected disabilities and his mental distress, the Veteran is not a candidate for full time employment.  

Based on the above reasons, the Board finds that the preponderance of the probative evidence and the Veteran's collective disability rating indicate that his disabilities have rendered him incapable of performing the physical and mental acts required by employment when considered with his education and prior work history.  Accordingly, the criteria for TDIU have been met.  





ORDER

1.  Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) is denied. 

2.  Entitlement to an initial rating higher than 10 percent for a nasal fracture is denied. 

3.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities is granted.  


REMAND

In August 2016, the AOJ granted the Veteran service connection for sleep apnea secondary to his nasal fracture at 30 percent disabling.  Shortly thereafter, the Veteran filed a timely Notice of Disagreement in August 2016.  A September 2016 VA examination noted that the Veteran suffers from obstructive sleep apnea-hypopnea syndrome and the examiner recommended a home CPAP as treatment.  In the Veteran's Notice of Disagreement, he claims that he was given a CPAP device and therefore is entitled to a rating in excess of 30 percent.  Upon review of the record, the Board finds that a Statement of Case (SOC) has not yet been provided and must be issued on remand.  Manlicon v. West, 12 Vet. App. 238 (1999).  


Accordingly, the case is REMANDED for the following action:

1.  Issue an SOC regarding the issues of entitlement to an initial rating in excess of 30 percent for sleep apnea secondary to the Veteran's service connected nasal fracture.

2.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


